DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
This Office Action is in response to an amendment filed on 8/16/2022. As directed by the amendment, claims 5-10 were canceled, claim 1 was amended, and no new claims were added. Thus, claims 1-4 are pending for this application.
 
  REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the ultrasonic medicine application device of claim 1 such that the device includes a base panel having a top surface provided with a flexible resilience mechanism comprising a spring, a sleeve and a core rod, wherein a top end of the core rod is connected to the supporting shell, a bottom end of the sleeve is connected to the top surface of the base panel, a top end of the sleeve receives insertion of the core rod from a bottom end thereof, the spring winds around the sleeve that sleeves the core rod, a soft rubber gasket ring is provided around the bottom part of the housing.
The closest prior art of record are: You (US 8,932,198), Blanche (US 11,123,577), and Bruening (US 2006/0260609).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the device of claim 1. Specifically, the prior art of record does not disclose a base panel having a top surface provided with a flexible resilience mechanism comprising a spring, a sleeve and a core rod, wherein a top end of the core rod is connected to the supporting shell, a bottom end of the sleeve is connected to the top surface of the base panel, a top end of the sleeve receives insertion of the core rod from a bottom end thereof, the spring winds around the sleeve that sleeves the core rod, a soft rubber gasket ring is provided around the bottom part of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785